Citation Nr: 0302410	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  01-09 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
respiratory disorder, to include bronchial asthma.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
gastrointestinal disorder, to include a duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from December 23, 1942, to 
November 24, 1943.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from an August 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

1.  The RO has undertaken all necessary actions required by 
the Veterans Claims Assistance Act of 2000.

2.  An unappealed January 1992 rating decision declined to 
reopen the veteran's claims for entitlement to service 
connection for an acquired psychiatric disorder, a 
respiratory disorder (to include bronchial asthma) and a 
gastrointestinal disorder (to include a duodenal ulcer).

3.  Evidence associated with the claims file subsequent to 
the January 1992 rating decision is either cumulative or 
redundant of evidence previously of record, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claims.


CONCLUSIONS OF LAW

1.  The January 1992 rating decision that denied service 
connection for an acquired psychiatric disorder, a 
respiratory disorder (to include bronchial asthma) and a 
gastrointestinal disorder (to include a duodenal ulcer) is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 
(2002).

2.  Evidence received since the January 1992 rating decision 
is new, but not material, and the requirements to reopen the 
claim for service connection for an acquired psychiatric 
disorder, a respiratory disorder (to include bronchial 
asthma) and a gastrointestinal disorder (to include a 
duodenal ulcer) have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.156(a), 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board is satisfied that the RO has met its 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  
See 38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 
3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 
The Board observes that there is a current difference of 
opinion as to whether the VCAA even applies to requests to 
reopen claims based upon the submission of new and material 
evidence.   In the instant case, however, the Board finds 
that the applicable provisions of the VCAA have been met 
nonetheless.  The Board finds that the RO met its duties to 
notify in this case.  The veteran was provided adequate 
notice as to the evidence necessary to substantiate his 
claim, as well as the applicable laws and regulations, as 
indicated in the August 2000 rating decision, the September 
2001 statement of the case, the December 2001 supplemental 
statement of the case, and in letters from the RO.  The RO 
also attempted to inform the veteran of which evidence he was 
to provide to VA and which evidence the RO would attempt to 
obtain on his behalf, as noted in correspondence dated in May 
2001.  Further, the Board finds that the RO met its duty to 
assist by making satisfactory efforts to ensure that all 
relevant evidence was associated with the claims file, noting 
that it contains service medical records, private treatment 
records and VA examination records.  The veteran was also 
given the opportunity to testify at a hearing, which was held 
in May 2001.  The Board acknowledges that the veteran did not 
receive a new VA examination, but also notes that current 
disability is not at issue in this case, and therefore deems 
a new VA examination to be unnecessary.  Further, even if 
current disability were at issue, the Board notes that the 
evidence of record already reflects the present state of the 
veteran's disorders.  Cf. Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

The veteran filed his three original service connection 
claims shortly after leaving active service.  These claims 
were initially denied on their merits, and the veteran has 
filed multiple requests to reopen them since, each of which 
were denied by the RO, and once by the Board in a March 1990 
decision.  The veteran's last request to reopen these three 
service connection claims occurred in October 1991, and the 
RO again declined to reopen each of them in an unappealed 
January 1992 rating decision that subsequently became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  In April 2000, 
the veteran filed a request to reopen the claims again, which 
the RO declined for a lack of material evidence in August 
2000.  The veteran disagreed with that decision and timely 
appealed it to the Board.    

The Board observes that although the RO has declined to 
reopened the veteran's pending claims, the Board must also 
make its own determination as to whether any newly submitted 
evidence warrants a reopening of any of the claims.  This is 
important because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on the merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has finally been disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted that bears directly and substantially 
upon the specific matter under consideration, that is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

The Board finds that evidence submitted by the veteran 
subsequent to the January 1992 final rating decision is new, 
but not material.  In support of his latest request to reopen 
these claims, the veteran submitted a September 1945 letter 
from the War Department concerning his medical conditions at 
the time of his discharge, current private treatment records 
dated from March 1992 to November 2001, May 2001 lay 
statements from family members, and his own current written 
statements and May 2001 hearing testimony.  The Board notes 
that at least some of this evidence was not available at the 
time of the previous denial in this matter, and as such 
considers the evidence to be new.  The Board, however, does 
not consider any of the newly submitted evidence to be 
material to these claims.  The new evidence that has been 
submitted is merely cumulative and redundant of evidence 
already on record at the time of prior decisions in this 
matter, and so it may not be considered material to these 
claims.  Accordingly, the Board finds that none of this new 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claims, 
and as such, the claims will not be reopened.  See 38 C.F.R. 
§ 3.156(a); 38 U.S.C.A. § 5103A(f).

Specifically, the Board observes that the September 1945 
letter is a duplicate submission; this letter has been 
considered on more than one occasion in prior final 
determinations.  As such, it is not new evidence, and 
certainly not material.  The current private treatment 
records are new, but they are not material to the pending 
claims, as there was already evidence of record in 
confirmation of the veteran's currently diagnosed medical 
disorders, so these records are only cumulative of prior 
evidence associated with the claims file.  As to the May 2001 
lay statements from  relatives concerning the veteran's 
health prior to service, while these particular versions of 
the statements are new, they are essentially just 
reiterations of lay statements submitted by family members in 
July 1991 in support of the veteran's last request to reopen 
these claims, which was, as previously noted, finally denied 
in January 1992 after consideration of the July 1991 
statements.  As such, the May 2001 lay statements are also 
cumulative and redundant of evidence previously of record, 
and are therefore not material to the pending claims.  The 
Board further observes that the veteran's current statements 
and May 2001 lay testimony is chronologically new, but as 
this evidence again basically goes to the veteran's health 
prior to service and to other similar contentions considered 
in several prior final determinations, the Board considers 
the veteran's latest statements and testimony to also be 
cumulative and therefore not material to the pending claims.  

The Board has considered the benefit of the doubt rule, but 
as the preponderance of the evidence is against a finding of 
new and material evidence in support of any of these claims, 
the evidence is not in equipoise, and there is no basis to 
apply it.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder is denied.

New and material evidence not having been submitted, the 
application to reopen the claim for entitlement to service 
connection for a respiratory disorder, to include bronchial 
asthma, is denied.

New and material evidence not having been submitted, the 
application to reopen the claim for entitlement to service 
connection for a gastrointestinal disorder, to include a 
duodenal ulcer, is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

